Case: 09-30806     Document: 00511086668          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-30806
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

WILLIAM HOWARD PENN, JR.,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 6:96-CR-60005-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        William Howard Penn, Jr., federal prisoner # 09172-035, appeals the
district court’s denial of his motion to reduce his sentence pursuant to 18 U.S.C.
§ 3582(c)(2) based on the amendments to the crack cocaine Guideline. He argues
that, in light of United States v. Booker, 543 U.S. 220 (2005), the district court
was authorized to reduce his sentence based on the new advisory guidelines
range and after consideration of the 18 U.S.C. § 3553(a) factors. He further



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30806   Document: 00511086668 Page: 2        Date Filed: 04/20/2010
                                No. 09-30806

contends that his career offender status did not preclude the court from reducing
his sentence.
      Penn concedes that these issues are foreclosed by this court’s precedent,
but raises the issues in order to preserve them for further review. See United
States v. Anderson, 591 F.3d 789, 790-91 (5th Cir. 2009), and United States v.
Doublin, 572 F.3d 235, 236-39 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009).
      AFFIRMED.




                                       2